DECISION
The application of the above-named defendant for a review of the sentence of ten years, with all but 2 years suspended, imposed on December 23, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of 1st degree burglary punishable by not less than 1 nor more than 15 years imprisonment, yet received but a 10 year sentence with all but 2 years suspended, and will be eligible for parole consideration in April, 1969, after being received December 26, 1968, although defendant originally was given a deferred imposition of sentence for 2 years which defendant violated.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Jack D. Shanstrom, Sid G. Stewart.